DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Invention I, claims 1-3 and 7 in the reply filed on 04/06/2021 is acknowledged.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a receiver” in claims 1 and 7; and “a print section” in claims 1 and claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) 
	If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-3, 7 are rejected under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by Suzuki U.S. Patent Application No. 2016/0274847 (hereinafter Suzuki).
Regarding claim 1, Suzuki discloses a printing device (A printer 100, Figures 1-3) comprising: 
	a receiver configured to receive a print job sent from a host device (A reception module 301 interprets document data received by the NIC 206 in accordance with various communication protocols and stores the document data in the RAM 203; paragraphs 37, 40, Figures 2-3); 
	a print section configured to perform printing of the received print job (e.g., performing printing of the print job, by controlling the print controller 314, the UI controller 307 prints the selected print job; paragraph 59, Figure 6A); 
	a storage configured to store job information for identifying the print job and host information for identifying the host device that has sent the print job in association (Printer 100 receives the document data, and stores it in a storage module of the printer, such as print attribute storage module 304 and the print data storage module 305 store the notified information and identifier in the HDD 208; paragraphs 35, 37, 40, 65, Figures 6A-6B illustrating by selecting a desired print job from a plurality of print jobs stored); and 
	a controller configured to receive a setting change operation to the print job from a user, and instruct to send a changed print job in which a setting of the print job has been changed to the host device that has been identified by the host information associated with the job information about the print job (A print setting change button 604 instructs so as to display a screen to change a print attribute of the selected print job and the print setting change button 604 controlled by the UI controller 307 to be pressable in a state in which one print job is selected; paragraph 65, Figures 6A-6B).

Regarding claim 2, Suzuki discloses the printing device according to claim 1, wherein the controller is configured to provide the user with a print job list that is a list of the printed print jobs, and in response to a selection of one of the print jobs in the provided print job list by the user, receive a setting change operation to the selected print job (UI controller 307 to be pressable in a state in which one print job is selected, a print button 606 instructs printing of the selected print job, and a plurality of print jobs are selected in the print job list 601; paragraph 65, Figure 6A).

Regarding claim 3, Suzuki discloses the printing device according to claim 2, wherein with respect to the print job selected by the user, the controller provides the setting change of a print attribute is performed. Here, if it is determined that a print attribute setting change is performed; paragraph 103, Figures 13A-13B).

Regarding claim 7, Suzuki discloses a method of producing a changed print product by using a printing device comprising a receiver configured to receive a print job sent from a host device, and a print section configured to perform printing of the received job (A print setting change button 604 instructs so as to display a screen to change a print attribute of the selected print job and the print setting change button 604 are controlled by the UI controller 307 to be press-able only in a state in which one print job is selected; paragraph 65, Figures 6A-6B), the method comprising: 
receiving, by using the printing device, an operation of changing a setting of the print job from a user (UI controller 307 detects input of the touch panel 205, and determines whether or not a setting change of a print attribute is performed; paragraph 103); 
instructing to send a changed print job in which the setting of the print job has been changed from the printing device to the host device that is the sender of the print job for which the setting change operation has been received (A print setting change button 604 instructs so as to display a screen to change a print attribute of the selected print job and the print setting change button 604 controlled by the UI controller 307 to be press-able in a state in which one print job is selected; paragraph 65, Figures 6A-6B); 
creating, by using the host device, a changed print job in which the setting of the print job has been changed and sending the created print job to the printing device (UI controller 1113 performs processing for changing a plurality of print attributes (color, page aggregation, double-sided). A print button 1314 instructs printing of the displayed print job; paragraph 108, Figures 13B, 14A-14D for illustrating that of user interface screens displayed when a button 1312 in FIG. 13B is pressed and a print attribute is changed); 
receiving, by using the printing device, the changed print job and based on the changed print job (paragraphs 68-73, FIGS. 7A-7D depict views for illustrating of screens displayed by the UI controller 307 (printing device) when a print setting change button of FIG. 6A is pressed); and 
printing a changed print product (Print button 606 instructs printing of the selected print job has been changed; paragraph 65, Figure 6A).

Cited Art
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kanai (US 2018/0275939) discloses a function to hold a print job in a storage area on the side of the image forming apparatus and a user selects a held print job from the operation unit of the image forming apparatus and gives printing instructions.

	Maeda (US 2015/0254029) discloses control unit displays a list of received jobs in a job list display area, and performs display control such that the user can select any one of the received jobs.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675